DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
                The action is in response to amendments filed on 07/29/2022. Claims 1, 10-11, and 20 have been amended. Claims 1-20 are pending and examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9, 11 and 18-19, and claims dependent thereof, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 18, the claims recite the limitation “wherein the LED is a high power LED”. However, the Claims and Specifications of the Instant Application fail to define what is meant as a “high power LED” and there are differing definitions of a high power LED. For instance in US 20200294228 A1 a “high power LED” is defined as having power of 10 mW or greater, typically 100mW to 1 W (paragraph [0041]). However, https://www.manufacturer.lighting/info/196/#:~:text=A%20high%20power%20LED%20is,or%20even%20thousands%20of%20lumens (Lighting Manufacturer) defines “high power LED” as an LED that operates at 1 W or higher. Thus it is unclear with reasonable certainty what the metes and bounds of the term “high power LED” is and as to what constitutes a “high power LED”. As such the claim is indefinite. For the purposes of this examination a high power LED is understood as having a power of 10 mW or higher or any LED that is specifically described as being a high power LED.
Regarding claims 9 and 19, the claims recite the limitation of “a low efficiency detector”. However, the Claims and Specifications of the Instant Application fail to define what is meant by “a low efficiency detector”. Thus it is unclear with reasonable certainty what the metes and bounds of the term “low efficiency detector” is and as to what constitutes a “low efficiency detector”. As such the claim is indefinite. For the purposes of this examination any photodetector is understood as a “low efficiency detector”. 
Regarding claims 1 and 11, the claim recites the limitation “a layer of material is provided over the LED but not the detector on the patient-side of the sensor to reduce the thermal transmission of the LED to the patient-side of the sensor”. As written is unclear as to whether Applicant is trying to detail that there is no layer of material above the detector or whether the layer of material that is above the LED is not above the LED and the detector. Thus it is unclear with reasonable certainty what the metes and bounds of the limitation is. As such the claim is indefinite. For the purposes of examination it is interpreted that the layer of material that is above the LED is not above the LED and the detector.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5891026 A (hereinafter referred to as “Wang”).
Regarding claim 1 and 11, Wang, an oximetry sensor, teaches a patient monitoring sensor and a method of making a patient monitoring system (abstract), comprising
a communication interface, through which the patient monitoring sensor can communicate with a monitor (22, 40;  column 2, lines 53-60, column 3, lines 47-55; column 5, lines 6-14; Figures 5-8);
a light-emitting diode (LED) communicatively coupled to the communication interface (18; column 2, lines 53-60, column 3, lines 31-44; Figures 1-2);
a detector, communicatively coupled to the communication interface, capable of detecting light (20; column 2, lines 53-60, column 3, lines 44-46; Figures 1-2); and
a layer of material is provided over the LED but not the detector on the patient-side of the sensor to reduce the thermal transmission of the LED to the patient-side of the sensor (polyethelene windows 29 that covers the LED side; column 4, lines 7-17; Figures 1-2).
Regarding claim 2 and 12, Wang teaches wherein the layer of material comprises a material having low thermal conductivity (polyethelene windows 29; column 4, lines 7-17; Figures 1-2).
Regarding claims 3 and 13, Wang teaches wherein the layer of material is at least partially transparent in a portion between the LED and the patient-side of the sensor (red and infrared light is transmitted through the 29 polyethelene windows; column 4, lines 7-17; Figures 1-2).
Regarding claims 4 and 14, Wang teaches wherein the layer of material comprises a disc provided between the LED and the patient-side of the sensor (29 polyethelene windows are disc shaped; column 4, lines 7-17; as shown in Figures 1-2).
Regarding claims 5 and 15, Wang teaches wherein the layer of material comprises a polyethylene disc that is provided between the LED and the patient-side of the sensor (polyethelene windows 29; column 4, lines 7-17; Figures 1-2).

Claim(s) 1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030109775 A1 (hereinafter referred to as “O’Neil”).
Regarding claim 1 and 11, O’Neil, an oximetry sensor, teaches a patient monitoring sensor and a method of making a patient monitoring system (abstract), comprising
a communication interface, through which the patient monitoring sensor can communicate with a monitor (210; paragraph [0029]; Figure 5);
a light-emitting diode (LED) communicatively coupled to the communication interface (11; paragraph [0019]; Figure 1);
a detector, communicatively coupled to the communication interface, capable of detecting light (7; paragraph [0019]; Figure 1); and
a layer of material is provided over the LED and not the detector on the patient-side of the sensor to reduce the thermal transmission of the LED to the patient-side of the sensor (4; paragraph [0021]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 5 and 15 above, and further in view of US 20140163342 A1 (hereinafter referred to as “Shimuta”) and further rational.
Wang teaches the limitations of claims 5 and 15 as discussed above. 
Regarding claims 6-7 and 16-17, Wang teaches a polyethylene disc (polyethelene windows 29; column 4, lines 7-17; Figures 1-2), but does not explicitly teach wherein the polyethylene disc has a thickness of between about 0.08 millimeters and 0.12 millimeters.
However, Shimuta, an optical bio sensor, teaches a polyethylene layer having a thickness between about .1 millimeters and 2 millimeters (paragraph [0076]), but does not explicitly teach a range of .08 millimeters to .12 millimeters. However, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Shimuta, to have a polyethylene disc with a thickness of between about .08 millimeters and .12 millimeters, since such a modification would have involved discovering the optimum or workable ranges which is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.05.
Regarding claims 7 and 17, Wang, in view of Shimuta, teaches a polyethylene disc (as taught by Wang) with a thickness between .1 millimeters and 2 millimeters (as taught by Shimuta), but does not explicitly teach wherein the polyethylene disc has a thickness of approximately 0.1 millimeter and a diameter of approximately eight millimeters.
However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, in view of Shimuta, to have a polyethylene disc with a thickness of approximately .1 millimeters because a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV
It would have been further obvious to one having ordinary skill in the art at the time the invention effectively filed to have the polyethylene with a diameter of approximately eight millimeters, since such a modification would have involved a mere change in the size of a component and a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV

Claim 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 11 above, and further in view of US 20170071516 A1 (hereinafter referred to as “Bhagat”).
Wang teaches the limitations of claims 1 and 11 as discussed above.
Regarding claims 8 and 18, Wang teaches using an LED, but does not explicitly teach wherein the LED is a high power LED.
However, Bhagat teaches using a high power LED (paragraph [0063]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, to have a high power LED, as taught by Bhagat. The substitution of one known element (an LED as taught by Wang) for another (a high power LED as taught by Bhagat) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the high power LED taught by Bhagat would have yielded predictable results, namely, a light emitting means for illuminating a user’s skin.
Regarding claims 9 and 19, Wang, in view of Bhagat, teaches wherein the high power LED is coupled to a low efficiency detector (20; column 2, lines 53-60, column 3, lines 44; Figures 1-2; as taught by Wang).

Claim 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil as applied to claims 1 and 11 above, and further in view of Bhagat.
O’Neil teaches the limitations of claims 1 and 11 as discussed above.
Regarding claims 8 and 18, O’Neil teaches using an LED, but does not explicitly teach wherein the LED is a high power LED.
However, Bhagat teaches using a high power LED (paragraph [0063]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, to have a high power LED, as taught by Bhagat. The substitution of one known element (an LED as taught by O’Neil) for another (a high power LED as taught by Bhagat) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the high power LED taught by Bhagat would have yielded predictable results, namely, a light emitting means for illuminating a user’s skin.
Regarding claims 9 and 19, O’Neil, in view of Bhagat, teaches wherein the high power LED is coupled to a low efficiency detector (7; paragraph [0019]; Figure 1; as taught by O’Neil).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil, in view of Bhagat as applied to claims 9 and 19 above, and further in view of Wang.
O’Neil, in view of Bhagat, teaches the limitations of claims 9 and 19 as discussed above. 
Regarding claims 10 and 20, O’Neil, in view of Bhagat, teaches comprising a patient-side tape adhered to a layer of material (paragraphs [0009], [0022]-[0023]; as shown in Figure 1) and further teaches the layer of material is a dome window/lense over the LED (paragraph [0021]), but does not explicitly teach the layer of material is a disc over the LED.
However, Wang, an oximeter, teaches the layer of material is a disc over the LED (polyethelene windows 29; column 4, lines 7-17; Figures 1-2). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Wang, to have a layer of material as a polyethelene disc, as taught by O’Neil.  The substitution of one known element (a window/lense of O’Neil) for another (a polyethelene disc shaped window of Wang) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of a polyethelene disc shaped window of Wang would have yielded predictable results, namely, a cover over the LED.


Response to Arguments
Applicant’s arguments, filed 07/29/2022, with respect to the claim objections for claims 10 and 20 have been fully considered and are persuasive.  The claim objections for claims 10 and 20 have been withdrawn. 

Applicant's arguments filed 07/29/2022 have been fully considered in regards to 35 USC 112(b) rejections and 35 USC 102(a)(1) rejections but they are not persuasive. 
35 USC 112(b) rejections:
Regarding claims 8-9 and 19-19 rejections, Applicant argues that one of ordinary skill in the art would know what is a “high power LED” and “low efficiency detector”. Examiner respectfully disagrees.
As discussed in the 35 USC 112(b) rejection above, there are varying definitions of what is a high power LED, and the Specification fails to provide any detail as to what is metes and bounds of a high power LED. Further the paragraphs listed by Applicant fails to detail any power range that the LED would provide light in. Similarly, as discussed above, the Claims and Specifications of the Instant Application fail to define what is meant by “a low efficiency detector” nor is the term well understood. Thus it is unclear with reasonable certainty what the metes and bounds of the term “low efficiency detector” is and as to what constitutes a “low efficiency detector”. 
As such Applicant’s argument is found to be unpersuasive. 

35 USC 102(a)(1) rejections:
Regarding claims 1 and 11, Applicant argues that the prior art fails to teach or suggest a layer of material provided over the LED but not the detector. Specifically, Applicant argues that window film 26 of Wang does not teach reducing thermal transmission of the LED and also does not teach the window covers both the LED and the detector. Examiner respectfully disagrees.
First, in the Office Action dated 04/29/2022 polyethylene window 29, not window film 26, is cited as the layer of material.  Secondly, polyethylene is a material that reduces thermal transmission. Finally, Wang teaches two polyethylene windows 29 as shown in Figures 1-2. The polyethylene window 29 the covers the emitter (a layer of material) is not the same material that cover’s the detector. As such under the broadest reasonable interpretation, Wang meets the limitations of “a layer of material is provided over the LED but not the detector on the patient-side of the sensor to reduce the thermal transmission of the LED to the patient-side of the sensor.”
Similarly O’Neil teaches two different windows/lenses 4 (paragraphs [0021]; Figure 1).  The window/lense 4 the covers the emitter (a layer of material) is not the same material that cover’s the detector. As such under the broadest reasonable interpretation, O’Neil teaches meets the limitations of “a layer of material is provided over the LED but not the detector on the patient-side of the sensor to reduce the thermal transmission of the LED to the patient-side of the sensor.”
As such Applicant’s argument is found to be unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791